769 N.W.2d 214 (2008)
Frank Richard JACOBSON, Plaintiff-Appellant,
v.
NORFOLK DEVELOPMENT CORPORATION, Defendant-Appellee.
Docket No. 136260. COA No. 273708.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED, and the motion for miscellaneous relief is DENIED. The motion for reconsideration of this Court's June 23, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.